      Case 4:20-cv-00670 Document 18 Filed on 05/27/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas
                                        IN THE                                            ENTERED
                             UNITED STATES DISTRICT COURT                                 May 28, 2020
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

 JOHNNY BINDER, JERRY ESKRIDGE,                  §
 STEPHEN JAMES, DAJUAN JONES,                    §                CA No. 4:20-cv-670
 STUART SAWYER, RICKY TILLMAN,                   §
 RANDALL RIVAS, KENDALL                          §
 SALTER, MICHAEL ORTIZ, LUIS                     §               JURY DEMANDED
 RAMIREZ, MICHAEL TOMPKINS,                      §
 CHRISTOPHER JONES, LARRY                        §
 STEWART, ALBERT GALVAN, SHELL                   §
 MOREHOUSE, AND CHAD                             §
 CAKEBREAD                                       §
                                                 §
         Plaintiffs,                             §
 v.                                              §
                                                 §
 PEVETOR COMPANIES, LTD d/b/a                    §
 BRAKE CHECK,                                    §
      Defendant.                                 §

                   ORDER GRANTING PLAINTIFFS’ MOTION FOR THE
                  ENTRY OF AN ORDER OF DISMISSAL WITH PREJUDICE

       On the motion of the plaintiffs and with the representation of their counsel that each

plaintiff has consented, this matter is dismissed with prejudice, with each party bearing their own

costs of court.

       THIS IS A FINAL JUDGMENT.


SIGNED this ____          May
            27th day of ____________________, 2020.


                                      _________________________________________
                                      CHIEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF TEXAS
